UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6594



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY HAZEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-62-A)


Submitted:     July 8, 1999                 Decided:   July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Hazel, Appellant Pro Se. Charles Philip Rosenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Hazel appeals the district court’s order denying his

motion to reopen his   action for relief under 28 U.S.C.A. § 2255

(West Supp. 1999) motion.   We have reviewed the record and the dis-

trict court’s memorandum opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Hazel, No. CR-93-62-A (E.D. Va. Mar. 25, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2